Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered April 17, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It is well settled that resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the trial court should have given a circumstantial evidence charge is unpreserved for appellate review (see, CPL 470.05 [2]; People v Castro, 211 AD2d 806; People v Hall, 181 AD2d 791), and, in any event, without merit since the evidence against the defendant was both direct and circumstantial (see, People v Licitra, 47 NY2d 554, 558-559; People v Rumble, 45 NY2d 879, 880-881; People v Washington, 227 AD2d 126; People v Schoendorf, 196 AD2d 600, 601). Ritter, J. P., Thompson, Friedmann and McGinity, JJ., concur.